  Case: 7:21-cv-00037-HRW Doc #: 5 Filed: 04/22/21 Page: 1 of 1 - Page ID#: 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at PIKEVILLE
 DEXTER JEMISON,                         )
                                         )
       Petitioner,                       )       Civil No. 7:21-037-HRW
                                         )
 v.                                      )
                                         )
 FEDERAL BUREAU OF PRISONS,              )            JUDGMENT
                                         )
       Respondent.                       )

                              *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and

ADJUDGED as follows:

      1. Dexter Jemison’s latest petition at D. E. No. 1 is DENIED.

      2. This matter is DISMISSED and STRICKEN from the Court’s docket.

      3. This is a FINAL and APPEALABLE Judgment, and there is no just cause

         for delay.

      This 22nd day of April, 2021.




                                       1
